Name: Commission Regulation (EC) No 697/2000 of 31 March 2000 concerning the increase and opening of tariff quotas applicable to the importation into the European Community of certain processed agricultural products originating in Switzerland
 Type: Regulation
 Subject Matter: Europe;  international trade;  agri-foodstuffs;  trade;  tariff policy
 Date Published: nan

 Avis juridique important|32000R0697Commission Regulation (EC) No 697/2000 of 31 March 2000 concerning the increase and opening of tariff quotas applicable to the importation into the European Community of certain processed agricultural products originating in Switzerland Official Journal L 081 , 01/04/2000 P. 0049 - 0050Commission Regulation (EC) No 697/2000of 31 March 2000concerning the increase and opening of tariff quotas applicable to the importation into the European Community of certain processed agricultural products originating in SwitzerlandTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Commission Regulation (EC) No 2491/98(2), and in particular Article 7(2) thereof,Having regard to Council Decision 2000/239/EC of 13 March 2000 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community, of the one part, and the Swiss Confederation, of the other part, on Protocol 2 to the Agreement between the European Economic Community and the Swiss Confederation(3), and in particular Article 2 thereof,Whereas:(1) The annual quotas provided for in section III(1) and (3) of the Agreement in the form of an Exchange of Letters between the European Community, of the one part, and the Swiss Confederation, of the other part, on Protocol 2 to the Agreement between the European Economic Community and the Swiss Confederation, should be opened for the year 2000. In view of the fact that the annual quota for soft drinks can only be opened as from 1 April 2000, it should be reduced on a pro rata basis for the period elapsed.(2) Council Regulation (EC) No 215/2000 of 24 January 2000 renewing for 2000 the measures laid down in Regulation (EC) No 1416/95 establishing certain concessions in the form of Community tariff quotas in 1995 for certain processed agricultural products(4), has already independently opened part of the quotas provided for in the Agreement. These quotas should therefore be increased in accordance with the Agreement concluded with Switzerland.(3) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(5), as last amended by Commission Regulation (EC) No 1662/1999(6), codified the provisions for the management of the tariff quotas to be used in the chronological order of the dates of acceptance of the declarations for release for free circulation.(4) The measures laid down in this Regulation comply with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I,HAS ADOPTED THIS REGULATION:Article 11. From 1 January to 31 December 2000 the quotas opened by Regulation (EC) No 215/2000 shall be increased by the quantities shown in Annex I to this Regulation.2. A duty-exempt quota shall be opened for the goods of Swiss origin classified under CN codes 2202 10 00 and ex 2202 90 10 listed in Annex II to this Regulation from 1 April to 31 December 2000. For imports in excess of this quota a duty of 9,1 % shall be applied.Article 2The Community tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a to 308c of Regulation (EEC) No 2454/93.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 April 2000, with the exception of Article 1(1), which is applicable from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 March 2000.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 309, 19.11.1998, p. 28.(3) OJ L 76, 25.3.2000, p. 11.(4) OJ L 24, 29.1.2000, p. 9.(5) OJ L 253, 11.10.1993, p. 1.(6) OJ L 197, 29.7.1999, p. 25.ANNEX I>TABLE>ANNEX II>TABLE>